

Exhibit 10.22
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into as of
November 12, 2002 (the “Effective Date”), by and between Acorda Therapeutics,
Inc., a corporation organized and existing under the laws of the State of
Delaware and having a principal place of business at 15 Skyline Drive,
Hawthorne, New York, USA 10532 (“Acorda”), and CeNeS Pharmaceuticals, PLC, a
corporation organized and existing under the laws of the United Kingdom and
having a principal place of business at Compass House, Vision Park, Chivers Way,
Histon, Cambridge CB4 9ZR, England (“CeNeS”).
 
WHEREAS, CeNeS is the exclusive licensee of certain intellectual property rights
pursuant to that certain agreement, as amended, entered into by and between the
Ludwig Institute for Cancer Research (“Ludwig”) and Cambridge Neuroscience
Research, Inc. dated October 26, 1989 (the “Ludwig Agreement”);
 
WHEREAS, CeNeS and Acorda are parties to that certain License Option Agreement
dated as of April 3, 2002, as amended, (the “License Option Agreement”),
pursuant to which CeNeS granted Acorda the option to take a sublicense of
certain rights licensed to CeNeS under the Ludwig Agreement; and
 
WHEREAS, Acorda desires to exercise such option and to take a sublicense of such
rights as set forth herein,
 
NOW, THEREFORE, intending to be legally bound and upon the terms, conditions and
mutual covenants hereinafter set forth, the parties agree as follows:
 
Part 1 - Definitions
 
1.1                                 “Affiliate” means any corporation, company,
partnership, joint venture and/or firm which controls, is controlled by, or is
under common control with a party to this Agreement.  As used in this Paragraph,
the term “control” means (a) in the case of corporate entities, -direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management policies of
such non-corporate entities.
 
 
 
1

--------------------------------------------------------------------------------

 
1.2                                 “Licensed Know-How” means all unpatented
know-how, trade secrets, information, data, methods, materials, techniques,
reagents, cell lines, protein sequences or segments, and monoclonal antibodies,
including without limitation, materials as described generally in Schedule B
hereto, owned or controlled by CeNeS at any time during the term of the
Agreement that is necessary or useful to practice the Patent Rights or to
research, develop, make, use or sell Licensed Products.
 
1.3                                 “Licensed Products” means Protein Products
and Non-Protein Products that are covered by one or more Valid Claims under the
Patent Rights.
 
1.4                                 “Materials” means the cell lines and related
biological materials that are in CeNeS’ possession or control as of the
Effective Date of this Agreement and are directly related to the production of
the protein GGF-2.
 
1.5                                 “NDA” means New Drug Application or a
foreign equivalent.
 
1.6                                 “Net Sales” means the amount billed,
invoiced, or received (whichever occurs first) for Sales, leases, or other
transfers of Licensed Products, less:
 
(a)                                  customary trade, quantity and cash
discounts or rebates, and non-affiliated brokers’ or agents’ commissions
actually allowed and taken;
 
(b)                                 amounts repaid or credited by reason of
rejection, recall or return;
 
(c)                                  to the extent separately stated on purchase
orders, invoices, or other documents of sale, taxes levied on and/or other
governmental charges made as to production, sale, transportation, delivery or
use and paid by Acorda or a Sublicensee; and
 
(d)                                 reasonable charges for freight, packaging
and insurance costs incurred in the delivery or transportation of Licensed
Products provided by third parties, if separately stated.
 
Net Sales also includes the fair market value of any non-cash consideration
received by Acorda or Sublicensees for the Sale, lease, or transfer of Licensed
Products.  The fair market value will be no less than the standard selling price
for the applicable Licensed Products, each unit multiplied by the quantity of
such Licensed Products delivered in exchange for such non-cash consideration.
 
1.7                                 “Non-Protein Product” means a product that
is discovered, identified or developed through the use of material that is
claimed or covered by a Valid Claim in the Patent Rights, as a target in a
screening tool or otherwise, exclusive of Protein Products.
 
 
2

--------------------------------------------------------------------------------

 
 
1.8                                 “Patent Rights” means the patents and patent
applications listed on Schedule A attached hereto, including without limitation,
the inventions described and/or claimed therein, and any divisionals,
continuations, continuations-in-part (to the extent that a claim of such
continuation-in-part is entitled to the priority date of at least one of the
patents or patent applications identified in Schedule A), patents issuing
thereon and reissues and reexaminations thereof, and any and all foreign patents
and patent applications corresponding thereto, all to the extent that CeNeS has
an ownership or an interest in such Patent Rights.
 
1.9                                 “Phase II Clinical Trial” means one of those
trials on sufficient numbers of subjects that are designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
define warnings, precautions and adverse reactions that are associated with the
pharmaceutical product in the dosage range to be prescribed.  A Phase II
Clinical Trial shall be deemed to have commenced upon the date of the first
dosing of the first subject in such trial.
 
1.10                           “Phase III Clinical Trial” means one of those
trials on sufficient numbers of subjects that are designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
define warnings, precautions and adverse reactions that are associated with the
pharmaceutical product in the dosage range to be prescribed, and to support
Regulatory Approval of a pharmaceutical product or label expansion of such
pharmaceutical product.  A Phase III Clinical Trial shall be deemed to have
commenced upon the date of the first dosing of the first subject in such trial.
 
1.11                           “Proceeds” means the royalties actually received
by Acorda from its Sublicensees for Net Sales of Licensed Products that are
Non-Protein Products.
 
1.12                           “Protein Product” means a product that is, in
whole or in part, composed of one or more proteins encoded by the growth factor
gene GGF-2, or a fragment thereof, in whatever form including any mutants,
analogues, homologues or derivative forms thereof, that is covered by a Valid
Claim in the Patent Rights.
 
1.13                           “Regulatory Approval” means the approvals,
registrations or authorizations of the United States Food and Drug
Administration (the “FDA”) or successor entity, or other applicable regulatory
agency necessary for the manufacture, distribution, use or sale of a
pharmaceutical or diagnostic product in the United States or a foreign
equivalent in a major market country such as the United Kingdom, Canada, Japan
or Germany.
 
 
3

--------------------------------------------------------------------------------

 
 
1.14                           “Sold” or “Sale” means the sale, transfer,
exchange or other commercial disposition of Licensed Products by Acorda, its
Affiliates or Sublicensees.  In case of doubt,
 
Sales of Licensed Products shall be deemed consummated no later than receipt of
payment from a third party for the applicable transaction involving such
Licensed Product.
 
1.15                           “Sublicense” means a grant by Acorda, either
directly or indirectly (i.e., through multiple tiers of sublicenses) to a third
party of a sublicense to practice any of the rights granted to Acorda hereunder
in accordance with this Agreement.  Such third party shall be referred to as a
“Sublicensee” under this Agreement.
 
1.16                           “Territory” means all countries and territories
worldwide.
 
1.17                           “USD” means United States dollars.
 
1.18                           “Valid Claim” means (a) a pending claim of a
patent application within the Patent Rights, which (i) has been pending under
examination for less than seven (7) years, (ii) has been asserted in good faith,
and (iii) has not been abandoned or finally rejected without the possibility of
appeal or refiling; or (b) a claim of an issued, or granted and unexpired patent
within the Patent Rights, which has not been held unenforceable, unpatentable or
invalid by a decision of a court or governmental body of competent jurisdiction,
which can no longer be appealed (i.e., within the time allowed for appeal),
which has not been rendered unenforceable through disclaimer or otherwise, which
has not been abandoned, or which has not been lost through an interference
proceeding.  A Valid Claim shall be defined as of each calendar half year ending
June 30 and December 31.
 
Part 2 - License Grant
 
2.1                                 CeNeS hereby grants to Acorda, and Acorda
accepts, an exclusive license under the Patent Rights and Licensed Know-How to
practice the same and to make, have made, use, import, offer for sale and sell
Licensed Products throughout the Territory during the term of this Agreement.
 
2.2                                 Acorda hereby acknowledges that CeNeS is
obligated to pay Ludwig certain royalties with respect to Sales by Acorda and
Acorda hereby agrees to be amenable to suit by Ludwig in the event of
non-payment of royalties due CeNeS hereunder by Acorda.  If Ludwig is required
to bring suit against Acorda for any material breach of this Agreement that
remains uncured pursuant to Section 9.3(a), Acorda will pay all reasonable
out-of-pocket costs incurred
 
 
4

--------------------------------------------------------------------------------

 
 
 
by Ludwig in connection therewith, including without limitation, reasonable
attorneys fees and costs.
 
2.3                                 Acorda shall have the right to grant
sublicenses to third parties with respect to any rights conferred upon Acorda
under this Part 2, provided, however, that any sublicense shall be subject in
all respects to the conditions (e.g., payment), restrictions, exceptions and
termination provisions contained in this Agreement.  Acorda shall provide
written notice to CeNeS within sixty(60) days of the grant of any sublicense in
accordance with this Section 2.3.
 
Part 3 - Royalties
 
3.1                                 Acorda shall pay to CeNeS a non-refundable
license fee in the sum of two hundred and twenty thousand dollars (USD 220,000)
within ten (10) days after the Effective Date of this Agreement.
 
3.2                                 For the license granted to Acorda hereunder,
Acorda shall pay CeNeS the following running royalties:
 
(a)                                  Acorda shall pay to CeNeS the following
running royalty based on annual Net Sales of Protein Products by Acorda or its
Affiliates:
 
Annual Net Sales in USD
 
Royalty Rate
         
$0-$100,000,000
 
5.5%
         
$100,000,001-$250,000,000
 
6.0%
         
$250,000,001-$500,000,000
 
6.5%
         
$500,000,001 and above
 
7.0%
 

 
 
(b)                                 If Acorda is required to pay a running
royalty to a third party for a license to make, use, offer for sale, sell or
import any Protein Product, then Acorda shall have the right to offset up to
fifty percent (50%) of such royalties actually paid to such third party against
royalties otherwise due under the foregoing Paragraph 3.2(a); provided, however,
that such right of offset shall be limited such that-the royalty due under
Paragraph 3:2(b) shall not be less than five percent (5%) of annual Net Sales of
Protein Products and provided further that the amount of the offset which is not
available due to such fifty percent 50% cap cannot be carried-forward for
application against future royalties due under Paragraph 3.2(a).
 
(c)                                  In the event a Licensed Product is sold in
the form of a combination product containing one or more active ingredients in
addition to the Licensed Product active
 
 
 
5

--------------------------------------------------------------------------------

 
 
 ingredient (hereinafter “Combination Licensed Product”), then Net Sales for
such Combination Licensed Product, for purposes of calculating royalties due
hereunder, will be adjusted by multiplying actual Net Sales of such Combination
Licensed Product by the applicable fraction, determined as follows:
 
(i)                                     Unless Section 3.2(c)(ii), 3.2(c)(iii)
or 3,2(c)(iv) applies below, the fraction A/(A+B) where A is the invoice price
of the Licensed Product, if sold separately, and B is the sum of the invoice
price(s) of any other active component or components in the combination, if sold
separately.
 
(ii)                                  If, on a country-by-country basis, the
other active component or components in the Combination Licensed Product are not
sold separately in said country, the fraction shall be A/C where A is the
invoice price of the Licensed Product if sold separately, and C is the invoice
price- of the Combination Licensed Product.
 
(iii)                               If, on country by-country basis, the
Licensed Product is not sold separately in said country, the fraction shall be
[1-(B/C)] where B is the invoice price sum of any other active components or
components in the combination, if sold separately and C is the invoice price of
the Combination Licensed Product.
 
(iv)                              If, on a country-by-country basis, neither the
Licensed Product nor the other active component or components of the Combination
Licensed Product is sold separately in said country, the fraction shall be
negotiated in good faith by the parties with the intention of agreeing upon a
fair and equitable formula that reasonably reflects the relative value
contributed by the Licensed Product to the total value of the combination in the
Combination; Licensed Product, as compared to the other active ingredients
therein.
 
(d)                                 Acorda shall pay to CeNeS a royalty of four
percent (4%) of annual Net Sales of Protein Products by Sublicensees.
 
(e)                                  Acorda shall pay to CeNeS a royalty of ten
percent (10%) of annual Net Sales by Acorda of Non-Protein Products, and ten
percent (10%) of the Proceeds actually received by Acorda from its Sublicensees
on their Sales of Non-Protein Products.
 
(f)                                    Minimum Annual Royalty.  To the extent
that cumulative annual royalties paid to CeNeS with respect to each Licensed
Product during any calendar year, commencing with the third calendar year
following first commercial sale of any Licensed Product, are less than Fifty
Thousand Dollars ($50,000), a minimum annual royalty with respect to such
Licensed
 
 
6

--------------------------------------------------------------------------------

 
 
Product in the amount of such shortfall shall be payable by Acorda.  If Acorda
fails to pay any such minimum royalty for a Licensed Product, CeNeS shall have
the option of converting the license or any sublicense granted hereunder with
respect to such Licensed Product to a nonexclusive license by giving Acorda
written notice thereof.
 
3.3                                 Acorda shall pay to CeNeS the following
non-refundable milestone payments for every Protein Product in respect of which
Acorda, an Affiliate or Sublicensee achieves any or all of the milestone events
indicated below.  Should a Protein Product be abandoned by Acorda, Its Affiliate
or Sublicensee for any reason following completion of any of the first five
milestones but prior to the Approval of a NDA and Acorda commences development
of a subsequent Protein Product, then Acorda shall resume the milestone payments
for such subsequent Protein Product starting at the event subsequent to the
event for which a milestone payment had already been paid.  Each such milestone
payment shall be paid within thirty (30) days of the achievement of the relevant
milestone event.  For clarity, each milestone payment shall be paid only once
for each Protein Product and Acorda shall pay milestones on a Protein Product
only if its active pharmaceutical ingredient (the “API”), is different from the
API of any other Protein Product for which Acorda has already made milestone
payments.
 
Milestone Event
    Milestone Payment            
Satisfactory completion of animal toxicology studies necessary to enter into
Phase I clinical studies in accordance with the International Conference of
Harmonization (ICH) guidelines provided by the US Food and Drug Administration*
    $
500,000
 
Issuance of an Investigational New Drug Application (or foreign equivalent**)
    $
500,000
 
Enrollment of the first subject in a Phase II clinical trial (or foreign
equivalent**)
    $
500,000
 
Enrollment of the first subject in a Phase III clinical trial (or foreign
equivalent**)
    $ 
1,000,000
 
Filing of a New Drug Application (or foreign equivalent**)
    $ 
1,000,000
 
Approval of a New Drug Application (or foreign equivalent**)
    $
5,000,000
 

 
*            “Completion of animal toxicology studies” shall mean the completion
of all analysis of data generated in such study and delivery of the final report
thereon.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
**     “Foreign equivalent” shall mean the completion of the milestones in a
foreign major market country such as the United Kingdom, Japan, Germany, Canada,
etc.
 
3.4                                 (a)                                  All
amounts due hereunder shall be payable in United States Dollars.  Royalty
payments shall be made within sixty (60) days following the end of each calendar
quarter.  Each such payment shall include royalties which shall have accrued
during the calendar quarter immediately preceding and shall be accompanied by a
report setting forth separately the Net Sales of all Licensed Products sold
during said calendar quarter.  Any royalty payment required to be made to CeNeS
under Paragraph 3.2(e) shall be made in U.S. Dollars on or before January 31st
of following the calendar year to which such payment relates.
 
(b)                                 Royalties shall be payable only once (at the
highest applicable rate) with respect to the same unit of Licensed Product
regardless of the number of claims of Patent rights pertaining to same. 
Royalties shall apply to any Sale of Licensed Product to a third party from
which Acorda, its Affiliate or Sublicensee derives revenue.  On any transfer or
disposal of Licensed Product among Acorda, its Affiliates or Sublicensees,
royalties shall become payable only upon further transfer to a third party.
 
(c)                                  The remittance of royalties payable on the
Net Sales of Licensed Product outside the U.S. shall be made to CeNeS in U.S.
Dollars a the official rate of exchange of the currency of the country from
which the royalties are payable (as quoted by Citibank N.A. for the last
business day of the calendar quarter in which the royalties are payable) less
any withholding or transfer taxes which are applicable.  Acorda or a Sublicensee
shall supply CeNeS with proof of payment of such taxes paid on CeNeS’s behalf
and shall cooperate with CeNeS in obtaining credit or refund of any such taxes.
 
(d)                                 No royalties for Sales outside the U.S.
shall be payable with respect to any Sales as to which conversion cannot be made
of the currency billed in U.S. Dollars until such conversion can be legally
made, at which time royalties shall be paid in U.S. Dollars at the rate of
exchange quoted by Citibank, N.A., for the business day immediately preceding
the date on which the restriction on conversion was lifted.  However, CeNeS
shall have the right to have the royalties payable by Acorda, its Affiliates or
Sublicensees deposited in CeNeS’s name in the blocked currency in an interest
bearing account in a bank designed by CeNeS in the foreign country in question. 
In the event CeNeS cannot arrange to have the blocked currency transferred out
of the foreign country within twelve (12) months after deposit, CeNeS shall
notify Acorda in
 
 
8

--------------------------------------------------------------------------------

 
 
writing and Acorda shall as soon as possible thereafter cause such royalties
(plus earnings thereon during the period of deposit) to be paid to CeNeS in U.S.
Dollars at the rate of exchange quoted by Citibank, N.A. on the day the blocked
currency was deposited in the bank designated by CeNeS.  Upon receipt of the
payment, CeNeS shall release to Acorda from the bank in the foreign country in
question the blocked currency in accordance with Acorda’s instructions.
 
(e)                                  Acorda, its Sublicensees and Affiliates
shall keep and maintain records of sales of Licensed Products for a period of
three (3) years after the royalty period to which such records relate.  Such
records shall be open to inspection upon at least fifteen (15) business days’
prior written notice at any reasonable time during normal business hours not
more often than once each calendar quarter by an independent Certified Public
Accountant selected by CeNeS, to whom Acorda or, if applicable, its Affiliates
or Sublicensees, have no reasonable objection, who shall have the right to
examine and make abstracts of the records kept pursuant to this Agreement and
report findings of said examination of records to CeNeS insofar as it is
necessary to evidence any mistake or impropriety on the part of Acorda.  Said
independent Certified Public Accountant shall treat as confidential and shall
not use or disclose to any third party any information acquired during the
course of such examination, except information which shall be made available to
CeNeS or Ludwig pursuant to any provision of this Agreement.
 
(f)                                    Acorda’s obligation to pay royalties with
respect to Net Sales of Licensed Product in any country shall continue for so
long as CeNeS owns or holds exclusive rights to a valid and enforceable issued
patent within the Patent Rights covering such Licensed Product in such country. 
If Acorda’s obligation to pay royalties is based solely on the practice of the
Patent Rights to discover or develop a Non-Protein Product, said obligation
shall continue until fifteen (15) years from the Effective Date of this
Agreement.
 
Part 4 - Patent Matters
 
4.1                                 Upon execution of this Agreement, Acorda
shall assume responsibility and control, at its expense, during the Term for the
preparation, filing, prosecution and maintenance of any and all patent
applications and patents included in Patent Rights.  Notwithstanding the
previous sentence, Acorda shall furnish to CeNeS copies of all material
documents pertaining to such preparation, filing, prosecution or maintenance,
including filings and correspondence with patent authorities, in a timely
manner, so as to give CeNeS an opportunity to comment thereon and Acorda shall
use good faith efforts to accommodate any such comments.
 
 
 
9

--------------------------------------------------------------------------------

 
4.2                                 Ludwig, CeNeS and Acorda shall cooperate
fully in the preparation, filing, prosecution and maintenance of Patent Rights
and of all patents and patent applications licensed to Acorda hereunder,
executing all papers and instruments or requiring members of Ludwig and/or CeNeS
to execute such papers and instruments so as to enable Acorda to apply for, to
prosecute and to maintain patent applications and patents in Ludwig’s name in
any country.  Each party shall provide to the other prompt notice as to all
matters which come to its attention and which may affect the preparation,
filing, prosecution or maintenance of any such patent applications or patents.
 
4.3                                 Acorda may elect to surrender its rights
under the Patent Rights on a patent-by-patent basis in any country upon sixty
(60) days written notice to CeNeS.  CeNeS may elect thereafter to continue
prosecution and maintenance of such patents at its own expense.
 
Part 5 - Patent Infringement
 
5.1                                 Enforcement by Acorda.  If either CeNeS or
Acorda becomes aware of a product made, used or sold in the Territory, or any
other activities, which it believes infringes a Valid Claim, the party obtaining
such knowledge shall promptly advise the other party of all relevant facts and
circumstances pertaining to the potential infringement.  Acorda shall have the
first right, but not the obligation, to enforce any patent rights against such
infringement, at its own expense.  CeNeS and Ludwig shall cooperate with Acorda
in such effort, at Acorda’s expense, including being joined as a party to such
action, if necessary.  Any damages or costs recovered in connection with any
action filed by Acorda hereunder which exceed Acorda’s out-of-pocket costs and
expenses of litigation, shall be deemed to be Net Sales of Protein Products in
the fiscal quarter received by Acorda, and royalties shall be payable by Acorda
to CeNeS thereon in accordance with the terms of this Agreement.
 
5.2                                 Backup Enforcement Right by CeNeS.  If
Acorda fails within one hundred twenty (120) days after receiving notice from
CeNeS of a potential infringement, or providing CeNeS with notice of such
infringement, to either (a) terminate such infringement or (b) institute an
action to prevent continuation thereof and, thereafter to prosecute such action
diligently, or if Acorda notifies CeNeS that it does not plan to terminate the
infringement or institute such action, then CeNeS shall have the right to do so
at its own expense; provided however, that CeNeS first consults with Acorda and
gives due consideration to Acorda’s reasons for not instituting actions to
terminate or otherwise prevent continuation of such infringement.  If CeNeS
decides to pursue
 
 
10

--------------------------------------------------------------------------------

 
 
such infringement, Acorda shall cooperate with CeNeS in such effort including
being joined as a party to such action if necessary.  CeNeS shall be entitled to
retain all damages or costs awarded to CeNeS in such action.
 
5.3                                 In the event that Acorda, its Affiliate or
Sublicensee is sued by a third party charging infringement of a patent resulting
from the manufacture, use or sale by Acorda, its Affiliate or Sublicensee of a
Licensed Product, Acorda shall promptly notify CeNeS.  During the period in
which any such suit is pending, Acorda shall have the right to apply up to fifty
percent (50%) of the royalties due CeNeS against Acorda’s litigation expenses of
any such suit.
 
Part 6 - Diligence
 
6.1                                 Acorda agrees to use all reasonable efforts
to effect introduction of Licensed Products into the commercial market as soon
as practicable, consistent with sound and reasonable business practices and
judgment.
 
Part 7 - Indemnification and Insurance
 
7.1                                 Acorda hereby indemnifies CeNeS, Ludwig and
their respective directors, officers, employees and agents (collectively, the
“CeNeS Indemnitees”) and agrees to be solely responsible and to hold CeNeS
Indemnitees harmless from any third party claim, demands, suits or causes of
action, including all judgments, damages, and costs (including reasonable
attorneys’ fees) resulting therefrom, arising out of the use, manufacture, sale,
storage or advertising of any Licensed Product except to the extent of such
judgments, damages and costs that arise from the negligence or willful
misconduct of CeNeS Indemnitees.
 
7.2                                 CeNeS hereby indemnifies Acorda, its
Affiliates, directors, officers, agents, contractors, Sublicensees and employees
(collectively, the “Acorda Indemnitees”) and agrees to be solely responsible and
to hold Acorda Indemnitees harmless from any third party claim demands, suits or
causes of action, including all judgments, damages, and costs (including
reasonable attorneys’ fees) resulting therefrom, arising out of any breach of
Section 8.1 except to the extent of such judgments, damages and costs that arise
from the negligence or willful misconduct of Acorda Indemnitees.
 
7.3                                 To be eligible to be indemnified hereunder,
the indemnified party shall provide the indemnifying party with prompt notice of
the claim giving rise to the indemnification obligation pursuant to this Part 7
and the exclusive ability to defend (with the reasonable cooperation of the
indemnified party) or settle any such claim; provided, however, that the
 
 
11

--------------------------------------------------------------------------------

 
 
indemnifying party shall not enter into any settlement for damages other than
monetary damages without the indemnified party’s written consent, such consent
not to be unreasonably withheld or delayed.  The indemnified party shall have
the right to participate, at its own expense and with counsel of its choice, in
the defense of any claim or suit that has been assumed by the indemnifying
party.
 
7.4                                 Prior to commencing human use of any
Licensed Product hereunder, Acorda shall obtain and maintain thereafter
comprehensive general liability insurance (to include advertisers’ liability and
product liability) written by a reputable insurer or insurers approved by CeNeS
and shall list CeNeS as an additional named insured thereunder and shall require
thirty (30) days written notice to be given to CeNeS prior to any cancellation
or material change thereof.  The limits for such insurance shall not be less
than ten million dollars (USD 10,000,000) per occurrence for personal injury and
property damage, adjusted for inflation every year based on the U.S. Consumer
Price Index in effect on the first day of such year.  Acorda shall provide CeNeS
with certificates of insurance evidencing the same upon written request by
CeNeS.
 
Part 8 - Representations and Warranties
 
8.1                                 CeNeS Representations and Warranties.  CeNeS
represents and warrants that:
 
(a)                                  its obligations under this Agreement are
not in conflict with any prior commitments or obligations to any third party;
that it has all requisite power and authority to enter into this Agreement; and
that all corporate action necessary to authorize its execution and delivery of
this Agreement has been duly taken;
 
(b)                                 it has the right to grant the rights granted
in this Agreement and perform the obligations set forth herein;
 
(c)                                  it and its Affiliates have not granted to
any third party any license, option or other rights under the Patent Rights, and
to its knowledge, the Ludwig License is in full force and effect;
 
(d)                                 to its knowledge, there are no facts or
circumstance which would render any of the Patent Rights invalid or
unenforceable;
 
(e)                                  to its knowledge, there is no interference
action, opposition, reissue or reexamination proceeding, or any intellectual
property litigation pending before any patent office or court concerning any of
the Patent Rights; and
 
 
 
12

--------------------------------------------------------------------------------

 
 
(f)                                    Cambridge Neuroscience Research, Inc. has
assigned all its rights and obligations in the Ludwig Agreement to CeNeS.
 
8.2                                 Acorda Representations and Warranties. 
Acorda represents and warrants that its obligations under this Agreement are not
in conflict with any prior commitments or obligations to any third party; that
it has all requisite power and authority to enter into this Agreement; and that
all corporate action necessary to authorize its execution and delivery of this
Agreement has been duly taken.
 
Part 9 - Term and Early Termination
 
9.1                                 Unless sooner terminated as herein provided,
this Agreement shall continue in full force and effect commencing on the
Effective Date of this Agreement and continuing until the later of fifteen (15)
years thereafter or the expiration of the last-to-expire Valid Claim in the
Patent Rights.
 
9.2                                 Acorda may terminate this Agreement at any
time for any reason upon thirty (30) days prior written notice to CeNeS.
 
9.3                                 (a)                                  A party
may terminate this Agreement and the license herein granted upon the breach of
any material obligation herein by the other party upon sixty (60) days written
notice; provided that if during such sixty (60) day period the party so notified
cures such material breach, then this Agreement shall continue in full force and
effect.
 
(b)                                 If this Agreement is terminated as provided
in Paragraphs 9.2 or 9.3(a), Acorda shall promptly make an accounting to CeNeS
of the inventory of Licensed Products which it and its Affiliates and
Sublicensees have on hand as of the effective date of such termination, if
applicable.  Acorda, its Affiliates and Sublicensees shall then have the right,
for a period of six (6) months after said termination, to sell such inventory
provided that the Net Sales thereof shall be subject to the royalty rates
payable to CeNeS as set forth above.
 
9.4                                 The license to Acorda set forth in
Section 2.1 shall continue after any termination or expiration of this Agreement
as set forth in this Section 9.4.  If this Agreement expires pursuant to
Section 9.1, then Acorda shall thereafter retain a nonexclusive, perpetual,
royalty-free, worldwide license, with the full right to sublicense, under the
Patent Rights and Licensed Know-How to practice such technology and rights for
all purposes.  If this Agreement is terminated by Acorda pursuant to
Section 9.3, then Acorda, in its sole discretion, may elect to
 
 
13

--------------------------------------------------------------------------------

 
 
retain the exclusive license granted in Section 2.1, subject to the payment of
the royalties otherwise due under Section 3.2.
 
Part 10 - Confidentiality
 
10.1                           Treatment of Confidential Information.  Except as
otherwise provided hereunder, during the term of this Agreement and for a period
of five (5) years thereafter:
 
(a)                                  CeNeS, its Affiliates and Sublicensees
shall retain in confidence and use only for purposes of this Agreement, any
written information and data supplied by Acorda to CeNeS under this Agreement
and marked as proprietary or confidential; and
 
(b)                                 Acorda shall retain in confidence and use
only for purposes of this Agreement, any written information and data supplied
by CeNeS to Acorda under this Agreement and marked as proprietary or
confidential.
 
For purposes of this Agreement, all such information and data which a party is
obligated to retain in confidence shall be called “Information.”  Any written
information, materials or data relating to GGF-2 disclosed by one party to the
other party pursuant to the License Option Agreement and the Confidentiality
Agreement entered into as of July 23, 2001 shall be deemed Information under
this Agreement.
 
10.2                           Permitted Disclosure.  To the extent that it is
reasonably necessary to fulfill its obligations or exercise its rights under
this Agreement, or any rights which survive termination or expiration hereof,
each party may disclose Information to its Affiliates, sublicensees,
consultants, outside contractors and clinical investigators on condition that
such entities or persons agree:
 
(a)                                  to keep the Information confidential for at
least the same time periods and to the same extent as each party is required to
keep the Information confidential and
 
(b)                                 to use the Information only for such
purposes as such parties are authorized to use the Information.
 
Each party, its Affiliates or sublicensees may disclose Information to
regulatory authorities to the extent that such disclosure is necessary for the
prosecution and enforcement of patents, authorizations to conduct clinical
trials or commercialization of Licensed Products, provided that such party is
otherwise entitled to engage in such activities under this Agreement.  Each
party, its Affiliates or sublicensees may disclose Information to the government
or a court
 
 
14

--------------------------------------------------------------------------------

 
 
of competent jurisdiction, provided that such disclosing party (a) provides the
other party with adequate notice of the required disclosure, (b) cooperates with
the other party’s efforts to protect its Information with respect to such
disclosure and (c) takes all reasonable measures requested by the other party to
challenge or to modify the scope of such required disclosure.  CeNeS may
disclose Information to Ludwig to the extent such disclosure is required
pursuant to CeNeS’ obligations under the Ludwig Agreement.
 
10.3                           The obligation under Section 10.1 not to use or
disclose Information shall not apply to any part of such Information that the
recipient party can establish by competent written proof:
 
(a)                                  is or becomes patented, published or
otherwise part of the public domain, other than by unauthorized acts of the
party obligated not to disclose such Information (for purposes of this Part 10
(the “Receiving Party”), its Affiliates or Sublicensees in contravention of this
Agreement;
 
 
(b)                                 is disclosed to the Receiving Party, its
Affiliates or Sublicensees by a third party provided that such Information was
not obtained by such third party directly or indirectly from the other party
under this Agreement;
 
(c)                                  prior to disclosure under this Agreement,
was already in the possession of the Receiving Party, its Affiliates or
Sublicensees, provided that such Information was not obtained directly or
indirectly from the other party under this Agreement;
 
(d)                                 results from the research and development by
the Receiving Party, its Affiliates or Sublicensees, independent of disclosures
from the other party of this Agreement, provided that the persons developing
such information have not had exposure to the Information received from the
disclosing party; or
 
(e)                                  CeNeS and Acorda agree in writing may be
disclosed.
 
10.4                           Confidential Nature of the Terms of Agreement. 
Except as expressly provided herein, CeNeS and Acorda each agrees not to
disclose any terms of this Agreement to any third party without the consent of
the other party; provided, however, that disclosures may be made as required by
securities or other applicable laws, or to actual or prospective investors or
corporate partners, or to a party’s accountants, attorneys, and other
professional advisors who agree to appropriate confidentiality provisions to
protect such terms from disclosure or improper use.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Part 11 - General Provisions
 
11.1                           Except as required by law, neither CeNeS nor
Acorda shall originate any publicity, news release, or other public
announcement, written or oral, whether to the public press, to stockholders, or
otherwise, relating to this Agreement to any amendment thereto or to performance
hereunder or the existence of an arrangement between the parties without the
prior written approval of the other party, not to be unreasonably withheld;
provided that, no such consent shall be required for non-public communications
between Acorda and its current or potential stockholders, investors, acquiring
parties, merger partners or Sublicensees.  Acorda shall not use the name Ludwig,
or CeNeS (or any variant thereof) or any related organization in any
advertising, packaging (except for customary technical references) or other
promotional material in connection with the sale of Licensed Products referred
to in this Agreement.
 
11.2                           Acorda acknowledges that it has certain duties
and obligations under Part 379 of the Export Administration Regulations of the
U.S. Department of Commerce (as presently promulgated or hereafter modified or
amended) concerning the export and reexport of technical data.  Acorda will be
solely responsible for any breach of such Regulations by Acorda, its Affiliates
or Sublicensees and will defend and hold Indemnitees harmless in the event of a
suit or action involving any such breach.
 
11.3                           Neither party may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other, such consent not to be unreasonably withheld, and except
that a party may make such an assignment without the other party’s consent to an
Affiliate or to a successor to all, or substantially all, of the business and
assets to which this Agreement relates of such party, whether in a merger, sale
of stock, sale of assets or other transaction of the division or divisions of
Acorda involved in the development and sale of Licensed Products.  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other party, expressly assume performance of such rights and/or
obligations.  Any permitted assignment shall be binding on the successor of the
assigning party.
 
11.4                           All notices required to be given by one party to
the other hereunder shall be sufficient if signed by such party (or such party’s
attorney) and either:  (a) delivered in person; (b) mailed certified mail,
postage prepaid, return receipt requested; or (b) faxed to the other party
provided that the sender receives acknowledgement that such notice has been
received by the
 
 
 
16

--------------------------------------------------------------------------------

 

 party to be notified and promptly sends the original by ordinary mail; in any
event, to the following addresses:
 
If to Acorda:
   
Acorda Therapeutics, Inc.
 
15 Skyline Drive
 
Hawthorne, NY 10532
 
Attn: President and Chief Executive Officer
   
with a copy to:
     
Acorda Therapeutics, Inc.
 
15 Skyline Drive
 
Hawthorne, NY 10532
 
Attn: Harold Safferstein, Vice President, Business Development
   
If to CeNeS:
     
CeNeS Pharmaceuticals plc
 
Compass House
 
Vision Park
 
Clovers Way
 
Histon, Cambridge CB4 9ZR
 
England
 
Attn: Neil Clark, Chief Operating Officer and Finance Director

 
By such notice either party may change their address for future notices. 
Notices delivered in person shall be deemed given on the date delivered. 
Notices sent by fax shall be deemed given on the date faxed.  Notices mailed
shall be deemed given two (2) days after the date postmarked on the envelope.
 
11.5                           This Agreement constitutes the entire agreement
between the parties and supersedes all written or oral prior agreements or
understandings with respect to the subject matter hereof except that any
confidential information disclosed pursuant to the License Option Agreement
shall be deemed Information of this Agreement.  No variation or modification of
the terms or provisions of this Agreement shall be valid unless in writing and
signed by the parties hereto.
 
11.6                           No right or license is granted by CeNeS under
this Agreement to Acorda, or by Acorda to CeNeS, either expressly or by
implication, except those specifically set forth herein.
 
 
 
17

--------------------------------------------------------------------------------

 
11.7                           Waiver by Acorda or CeNeS of any single default
or breach or succession of defaults or breaches by the other shall not deprive
CeNeS or Acorda of any right to terminate this Agreement arising out of any
subsequent default or breach nor shall it be construed as a waiver of either
party’s rights thereafter to enforce each and every provision of this Agreement.
 
11.8                           All matters affecting the interpretation,
validity, and performance of this Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within New York, but the scope and validity of Patent Rights shall be governed
by the applicable laws of the country granting the patent in question.
 
11.9                           Acorda’s relationship with CeNeS shall be that of
a licensee only.  Neither party shall be considered to be an employee or agent
of the other, nor shall this Agreement constitute, create or in any way be
interpreted as a joint venture, partnership or formal business organization of
any kind.  In that respect, neither party shall have the authority to execute
any agreement on behalf of the other party, nor shall either party have any
authority to negotiate any agreement, except as the other party may expressly
direct in writing.
 
11.10                     Parts 7, 8, and 10 and Sections 9.3(b), 9.4 and 11.10
shall survive termination of this Agreement for any reason.
 
11.11                     This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
11.12                     The captions herein are solely for convenience of
reference and shall not affect the construction or interpretation of this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, CeNeS and Acorda have caused this Agreement to be executed
in duplicate by their respective duly authorized officers.
 
 
 
 
CENES PHARMACEUTICALS, PLC
 
ACORDA THERAPEUTICS, INC.
By:
/s/Neil Clark
 
By:
/s/Harold T. Sufferstein
Name:     Neil Clark   Name:      Harold T. Sufferstein Title:  Finance Director
  Title:  VP Business Development          

 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 

 
SCHEDULE A
 
PATENT RIGHTS
 
Granted Patent List
 
Matter
Number
 
Country
 
Patent
Number
 
Grant
Date
 
Filing
Date
 
Status
 
Inventors
                         
04585-002AU5
 
Australia
 
688270
 
02-Jul-1998
 
29-Jun-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002AU6
 
Australia
 
709968
 
23-Dec-1999
 
25-May-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002AUX
 
Australia
 
703772
 
15-Jul-1999
 
09-Oct-1996
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002EP1
 
Europe
 
0579640
 
24-Jul-2002
 
03-Apr-1992
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002KR1
 
Korea
 
274305
 
08-Sep-2000
 
03-Apr-1992
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002KR5
 
Korea
 
307943
 
25-Aug-2001
 
29-Jun-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002KR6
 
Korea
 
265928
 
09-Jun-2000
 
25-May-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002KR7
 
Korea
 
297680
 
24-May-2001
 
25-May-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002KR8
 
Korea
 
344006
 
28-Jun-2002
 
29-Jun-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002PT1
 
Portugal
 
100344
 
03-May-1999
 
03-Apr-1992
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Matter
Number
 
Country
 
Patent
Number
 
Grant
Date
 
Filing
Date
 
Status
 
Inventors

04585-002PT5
 
Portugal
 
101297
 
07-Jul-1999
 
30-Jun-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002005
 
United States
 
5,530,109
 
25-Jun-1996
 
24-Mar-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002006
 
United States
 
5,716,930
 
10-Feb-1998
 
26-May-1994
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002007
 
United States
 
5,621,081
 
15-Apr-1997
 
06-Jun-1995
 
Granted
 
Andrew D.J. Goodearl et al.
 Title: GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE                      
           

04585-002009
 
United States
 
5,606,032
 
25-Feb-1997
 
06-Jun-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-00200A
 
United States
 
5,792,849
 
11-Aug-1998
 
06-Jun-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-00200G
 
United States
 
5,602,096
 
11-Feb-1997
 
06-Jun-1995
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-00200J
 
United States
 
6,204,241
 
20-Mar-2001
 
22-Oct-1996
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-00200L
 
United States
 
6,194,377
 
27-Feb-2001
 
22-Oct-1996
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-00200P
 
United States
 
5,854,220
 
29-Dec-1998
 
22-Oct-1996
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002ZA1
 
South Africa
 
92/2001
 
25-Nov-1992
 
01-Apr-1992
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         
04585-002ZA5
 
South Africa
 
93/4711
 
31-Aug-1994
 
30-Jun-1993
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                         

04585-039AU1
 
Australia
 
713384
 
16-Mar-2000
 
27-Mar-1996
 
Granted
 
Thomas A. Reh et al.
Title:  METHODS OF TREATING DISORDERS OF THE EYE


 
2

--------------------------------------------------------------------------------

 
Matter
Number
 
Country
 
Patent
Number
 
Grant
Date
 
Filing
Date
 
Status
 
Inventors

04585-04AU1
 
Australia
 
707599
 
28-Oct-1999
 
16-Nov-1995
 
Granted
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
 

04585-041001
 
United States
 
6,087,323
 
11-Jul-2000
 
17-Nov-1994
 
Granted
 
David I. Gwynne et al.
Title: USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
 
04585-043AU2
 
Australia
 
727037
 
15-Mar-2001
 
12-Nov-1996
 
Granted
 
Mark Marchionni et al.
Title:  METHODS OF TREATING DISORDERS OF NON-VISUAL SENSORY EPITHELIA
 
04585-048AU2
 
Australia
 
745324
 
21-Mar-2002
 
08-Oct-1998
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
 
04585-051001
 
United States
 
5,594,114
 
14-Jan-1997
 
17-Aug-1992
 
Granted
 
Andrew D.J. Goodearl et al.
Title:  SCHWANN CELL MITOGENIC FACTOR, ITS PREPARATION AND USE

 
 
Pending Patent Application List
 
Matter
Number
 
Country
 
Application
Number
 
Filing
Date
 
Status
 
Inventors
04585-002CA1
 
Canada
 
2,108,119
 
03-Apr-1992
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002CA5
 
Canada
 
2,139,136
 
29-Jun-1993
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002CA6
 
Canada
 
2,191,085
 
25-May-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002CN6
 
China
 
95 1 93290.X
 
25-May-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002EP5
 
Europe
 
93 918139.2
 
29-Jun-1993
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002EP6
 
Europe
 
95922145.8
 
25-May-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     

 
 
3

--------------------------------------------------------------------------------

 
Matter
Number
 
Country
 
Application
Number
 
Filing
Date
 
Status
 
Inventors

04585-002IE1
 
Ireland
 
921062
 
03-Apr-1992
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002MX6
 
Mexico
 
965812
 
25-May-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002PH5
 
Philippines
 
44157
 
03-Apr-1992
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002008
 
United States
 
08/470,339
 
06-Jun-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200E
 
United States
 
08/469,549
 
06-Jun-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200F
 
United States
 
08/471,833
 
06-Jun-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200H
 
United States
 
08/472,065
 
06-Jun-1995
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200I
 
United States
 
08/734,665
 
22-Oct-1996
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200M
 
United States
 
08/735,010
 
13-May-1999
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
 

04585-00200N
 
United States
 
08/736,070
 
22-Oct-1996
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200Q
 
United States
 
08/736,019
 
22-Oct-1996
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-00200R
 
United States
 
08/734,592
 
22-Oct-1996
 
Pending
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002WO1
 
PCT
 
GB92/00595
 
03-Apr-1992
 
Natl Phase
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE

 
 
 
4

--------------------------------------------------------------------------------

 
Matter
Number
 
Country
 
Application
Number
 
Filing
Date
 
Status
 
Inventors
04585-002WO5
 
PCT
 
US93/06228
 
29-Jun-1993
 
Natl Phase
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-002WO6
 
PCT
 
US95/06846
 
25-May-1995
 
Natl Phase
 
Andrew D.J. Goodearl et al.
Title:  GLIAL MITOGENIC FACTORS, THEIR PREPARATION AND USE
                     
04585-028001
 
United States
 
08/209,204
 
08-Mar-1994
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-028002
 
United States
 
08/461,097
 
05-Jun-1995
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-028004
 
United States
 
08/468,731
 
06-Jun-1995
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-030CA1
 
Canada
 
2,162,262
 
06-May-1994
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-030EP1
 
Europe
 
94916690.4
 
06-May-1994
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-030JP1
 
Japan
 
525593/1994
 
06-May-1994
 
Pending
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-030WO1
 
PCT
 
US94/05083
 
06-May-1994
 
Natl Phase
 
Robert Sklar et al.
Title:  METHODS FOR TREATING MUSCLE DISEASES AND DISORDERS
                     
04585-039CA1
 
Canada
 
2,215,330
 
27-Mar-1996
 
Pending
 
Thomas A. Reh et al.
Title:  METHODS OF TREATING DISORDERS OF THE EYE
                     
04585-039EP1
 
Europe
 
96910617.8
 
27-Mar-1996
 
Pending
 
Thomas A. Reh et al.
Title:  METHODS OF TREATING DISORDERS OF THE EYE
                     
04585-039JP1
 
Japan
 
8-529635
 
27-Mar-1996
 
Pending
 
Thomas A. Reh et al.
Title:  METHODS OF TREATING DISORDERS OF THE EYE

 
 
5

--------------------------------------------------------------------------------

 

 
Matter
Number
 
Country
 
Application
Number
 
Filing
Date
 
Status
 
Inventors
04585-041CA1
 
Canada
 
2,204,850
 
16-Nov-1995
 
Pending
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-041EP1
 
Europe
 
95940728.9
 
16-Nov-1995
 
Pending
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-041JP1
 
Japan
 
8-516986
 
16-Nov-1995
 
Pending
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-041004
 
United States
 
09/069,784
 
20-Mar-2001
 
Pending
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-041005
 
United States
 
09/366,886
 
04-Aug-1999
 
Pending
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-041WO1
 
PCT
 
US95/14974
 
16-Nov-1995
 
Natl Phase
 
David I. Gwynne et al.
Title:  USE OF NEUREGULIN AS MODULATORS OF CELLULAR COMMUNICATION
                     
04585-043CA2
 
Canada
 
2,237,400
 
12-Nov-1996
 
Pending
 
Mark Marchionni et al.
Title:  METHODS OF TREATING DISORDERS OF NON-VISUAL SENSORY EPITHELIA
                     
04585-043EP2
 
Europe
 
96940360.9
 
12-Nov-1996
 
Pending
 
Mark Marchionni et al.
Title:  METHODS OF TREATING DISORDERS OF NON-VISUAL SENSORY EPITHELIA
                     
04585-043JP2
 
Japan
 
518966/97
 
12-Nov-1996
 
Pending
 
Mark Marchionni et al.
Title:  METHODS OF TREATING DISORDERS OF NON-VISUAL SENSORY EPITHELIA
                     
04585-043WO2
 
PCT
 
US96/18031
 
12-Nov-1996
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS OF TREATING DISORDERS OF NON-VISUAL SENSORY EPITHELIA
                     
04585-044AU2
 
Australia
 
49744/00
 
20-Apr-2000
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     
04585-044CA2
 
Canada
 
2,368,357
 
20-Apr-2000
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     
04585-044EP2
 
Europe
 
00931938.5
 
20-Apr-2000
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     

 
 
6

--------------------------------------------------------------------------------

 

 
 
Matter
Number
 
Country
 
Application
Number
 
Filing
Date
 
Status
 
Inventors

04585-044JP2
 
Japan
 
2000-613391
 
20-Apr-2000
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     
04585-044KR2
 
Korea
 
2001-7013409
 
20-Apr-2000
 
Natl Phase
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     
04585-044001
 
United States
 
09/298,121
 
23-Apr-1999
 
Pending
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE

                     
04585-044WO2
 
PCT
 
US00/10664
 
20-Apr-2000
 
Published
 
Mark Marchionni et al.
Title:  METHODS FOR TREATING CONGESTIVE HEART FAILURE
                     
04585-048CA2
 
Canada
 
2,306,228
 
08-Oct-1998
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
                     
04585-048EP2
 
Europe
 
98949803.5
 
08-Oct-1998
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
                     
04585-048JP2
 
Japan
 
2000-515608
 
08-Oct-1998
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
                     
04585-048KR2
 
Korea
 
2000-7003972
 
08-Oct-1998
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
                     
04585-048002
 
United States
 
09/530,884
 
29-Aug-2000
 
Natl Phase
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN
                     
04585-048WO2
 
PCT
 
US98/21349
 
18-Oct-1998
 
Pending
 
R. McBurney et al.
Title:  THERAPEUTIC METHODS COMPRISING USE OF A NEUREGULIN

 


 
7
 
 